         Case 1:19-cv-09666-ALC Document 47 Filed 08/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      8/4/2020
 CHRISTY,

                                 Plaintiff,
                                                           1:19-CV-9666-ALC
                     -against-
                                                           ORDER
 BASTAIN, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On July 9, 2020, the Court ordered Mr. Christy to show cause why this matter should not

be dismissed for failure to prosecute. ECF No. 45. The July 9, 2020 Order directed Defendants to

serve Mr. Christy, who is pro se, by July 11, 2020. On August 3, 2020, Mr. Christy left a

voicemail with the Court indicating that he had just received the July 9, 2020 Order.

Defendants’ Affidavit of Service indicates that Mr. Christy was belatedly served by mail on

July 30, 2020. ECF No. 46. The Court therefore extends Mr. Christy’s time to respond to the

July 9, 2020 Order to August 18, 2020.

       Defendants are ORDERED to serve this Order on Mr. Christy, and file proof of service on

ECF, by August 5, 2020.

SO ORDERED.
Dated: August 4, 2020
Dated: August 4, 2020
       New York,
         New      NYNew York
               York,                                      ANDREW L. CARTER, JR.
                                                          United States District Judge
